107 Ga. App. 676 (1963)
131 S.E.2d 123
VAN NORDEN et al.
v.
AUTO CREDIT COMPANY, INC.
40054.
Court of Appeals of Georgia.
Decided April 24, 1963.
Scott Walters, Jr., for plaintiffs in error.
Ronald J. Armstrong, contra.
EBERHARDT, Judge.
The overruling of plea of material alternation to a suit on a conditional-sale contract and note is not a final judgment to which a writ of error will lie. If the plea had been sustained, as contended for by the plaintiff in error (defendant below), it would still have been necessary to have judgment entered for the defendant in order to terminate the case; and in order to review a sustaining or overruling of the plea there must be an assignment of error upon the final judgment in the case. See, as to a plea in bar, Medernach v. Bazemore, 100 Ga. App. 721 (112 SE2d 272) (accord and satisfaction); Besco Corp. v. Buice, 99 Ga. App. 528 (109 *677 SE2d 88); Turner v. Walters, 105 Ga. App. 852 (125 SE2d 703) (workmen's compensation coverage in personal injury action); Levy v. Logan, 98 Ga. App. 584 (2) (106 SE2d 185) (estoppel by contract). This court is without jurisdiction and the bill of exceptions must be
Dismissed. Felton, C. J., and Russell, J., concur.